Talmadge, J.
(concurring) — I concur in the result. Lynne Elizabeth Roberts has a cause of action under RCW 49.60.030 and 49.60;180 if we properly construe RCW 49.60.040(3) with respect to its definition of an “employer” under Washington’s Law Against Discrimination. See Grif*79fin v. Eller, 130 Wn.2d 58, 72, 922 P.2d 788 (1996) (Talmadge, J., dissenting).16
Moreover, I share the view expressed by Justice Alexander in his concurring opinion. A common law cause of action against wrongful termination of employment for sex discrimination could find its grounding in the overarching public policy of our Equal Rights Amendment, Wash. Const., art. XXXI (amend. 61). That constitutional imperative is a powerful source of public policy forbidding gender discrimination.
But I also share concerns expressed by Justice Madsen in her forceful dissent with respect to a common law cause of action for wrongful discharge based on a public policy founded on general statutory prohibitions against gender discrimination. The painfully convoluted analysis of the majority creates a common law cause of action employing a statute we erroneously construed in Griffin specifically to forbid such a cause of action. I find it curious that the majority surveys and deploys an array of positive law, none of which affords Roberts a cause of action, to inform and support its conclusion that the common law affords Roberts a cause of action. Considerable peril to the doctrine of separation of powers arises when, as here, a court purports to find the genesis of common law remedies among statutes that actually offer no such remedies. This is breathtaking in its implications. The specter of judicial activism is unloosed and roams free when a court declares, “This is what the Legislature meant to do or should have done.” It would be wiser to acknowledge our erroneous interpretation of the statute in Griffin and allow the plaintiff here her day in court under RCW 49.60.180.

Under our policy of stare decisis, I am ordinarily exceedingly reluctant to overturn an opinion of so recent a vintage. See, e.g., State v. Berlin, 133 Wn.2d 541, 554, 947 P.2d 700 (1997) (Alexander, J., dissenting).
We will, however, depart from prior precedent if it is demonstrably “incorrect and harmful[.]” Berlin, 133 Wn.2d at 547. The majority opinion here tacitly concedes the Court’s ruling in Griffin was incorrect and harmful for victims of illegal discrimination when the majority discerns a court-created tort based on violation of public policy.